          Case 1:20-cr-00412-AT Document 130 Filed 08/26/21 Page 1 of 2




THE LAW F IRM OF
                                                                                           8/26/2021
C ÉSAR            DE     C ASTRO , P.C.                                 212.808.8100 Reception
                                    A T TO R N E Y A T L A W            646.839.2682 Fax
                                                                        www.cdecastrolaw.com
                                                                        cdecastro@cdecastrolaw.com




August 24, 2021
Via ECF
The Honorable Analisa Torres
United States District Judge
U.S. District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

               Re:     United States v. Brian Kolfage, 20 Cr. 412 (AT)

Dear Judge Torres,
As the Court is aware, I was recently retained by Brian Kolfage to replace his previously retained
counsel. I have communicated with the government, outgoing counsel, and my co-defendants’
counsel regarding the status of the case. With the consent of all counsel, I write to request that
the Court: (1) adjourn the trial date to a date in mid to late March 2022; and (2) modify the
current motion schedule to allow me additional time to consult with my new client, review the
discovery, and determine what, if any, motions to file.
On August 19, 2021, I filed a notice of appearance. Prior to filing my notice of appearance, I
familiarized myself with the docket, discussed the matter with a co-defendant’s counsel, and
spoke with the government. I was able to speak with and e-mail with a colleague of Mr.
Steinberg regarding the case, however, he had not personally worked on the matter. My
understanding is that Mr. Steinberg has a demanding schedule and has not been able to speak
with me, however, I learned from his colleague and the government that to date, the government
has produced more than 800,000 pages of Rule 16 material. The most recent production was on
August 13, 2021, and consisted of more than 60,000 pages of material. I note that Mr. Kolfage
reports that he has only had access to, or the opportunity to review, very early productions which
represents only a small fraction of the materials produced to date.
I am aware of the current motion schedule and trial date set by the Court and I am prepared to
meet those deadlines if necessary. However, based on my limited conversations with prior
counsel and my conversations with Mr. Kolfage, I believe that there will not be a volume of
attorney work-product material on which I will be able to rely and it is in the best interest of Mr.
Kolfage that the trial date in this case be moved to to a date in 2022. Mr. Kolfage has not been
actively participating in his defense and has had limited contact with his prior counsel. I have
communicated with counsel to Messrs. Shea and Badolato, as well as counsel for the
Case 1:20-cr-00412-AT Document 130 Filed 08/26/21 Page 2 of 2
